Appeal by defendant from a judgment of the Supreme Court, Nassau County, entered October 7, 1971, which, after a nonjury trial, granted plaintiff a divorce, alimony, child support, a counsel fee and other relief. Judgment modified, on the facts, by reducing the award of a counsel fee from $5,000 to $2,000. As so modified, judgment affirmed, with costs to respondent. In our opinion, the counsel fee award was excessive to the extent indicated herein. Hopkins, Acting P. J., Munder, Martuscello, Gulotta and Benjamin, JJ., concur.